Case 2:20-cv-00104-SPC-NPM Document 19 Filed 02/17/21 Page 1 of 2 PageID 121




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

VALENTE TREJO,

             Plaintiff,

v.                                               Case No: 2:20-cv-104-SPC-NPM

GMZ MASONRY &
CONCRETE, INC.,

              Defendant.
                                          /

                                        ORDER1

       Before the Court is a review of the file. The parties settled the merits of

this case in May 2020, but they could not agree on attorney’s fees. So the Court

withheld judgment and reserved jurisdiction to resolve attorney’s fees. (Doc.

9). The parties litigated attorney’s fees and costs, which the Court just ruled

on. (Doc. 18). With no remaining matters to address, the Court will enter

judgment in favor of Plaintiff.

       Accordingly, it is now

       ORDERED:




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:20-cv-00104-SPC-NPM Document 19 Filed 02/17/21 Page 2 of 2 PageID 122




      1. The Clerk is DIRECTED to enter judgment in favor of Plaintiff in

         the amount of $640.50, along with $1,157.50 in attorney’s fees

         and $450.00 in costs.

      2. The Clerk is DIRECTED to terminate any pending motions or

         deadlines and close the file.

      DONE and ORDERED in Fort Myers, Florida on February 17, 2021.




Copies: All Parties of Record




                                         2
